Case 1:16-bk-10277-NWW            Doc 189 Filed 11/18/19 Entered 11/18/19 13:12:00                    Desc
                                   Main Document    Page 1 of 4


                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

 In Re:                                    )
                                          )
 Eastman Healthcare & Rehab, LLC           )    Case No. 1:16-bk-10277 NWW
                                           )     Chapter 11
         Debtor.                           )
 _____________________________________________________________________________

    REORGANIZED DEBTOR’S MOTION TO REOPEN BANKRUPTCY CASE AND TO
                          WAIVE FEE TO REOPEN CASE
 ______________________________________________________________________________
                   NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

  Notice is hereby given that:

  Pursuant to E.D. Tenn. LBR 9013-1(h), the court may consider this matter without further notice
  or hearing unless a party in interest files an objection. If you object to the relief requested in this
  paper, you must file with the clerk of court at United States Courthouse, 31 East 11th Street,
  Chattanooga, Tennessee 37402, an objection within (21) days from the date this paper was filed
  and serve a copy on the movant’s attorney, David J. Fulton, Esq., 620 Lindsay Street, Suite 240,
  Chattanooga, TN 37403. If you file and serve an objection within the time permitted, the court
  will schedule a hearing and you will be notified.

  If you do not file an objection within the time permitted, the court will consider that you do not
  oppose the granting of the relief requested in this paper and may grant the relief requested
  without further notice or hearing.

  Your rights may be affected. You should read these papers carefully and discuss them with your
  attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to
  consult one.


          Eastman Healthcare & Rehab, LLC, (“Eastman”), Reorganized Debtor (“Debtor”),

 hereby moves this Court for an order reopening the above referenced bankruptcy case

 (“Bankruptcy Case”) pursuant to 11 U.S.C. § 350(b) and Bankruptcy Rule 5010 and in support

 thereof states as follows:

          1.     The Court has jurisdiction pursuant to 28 USC § 1334.

          2.     The Debtor instituted its Chapter 11 voluntary proceeding on January 22, 2016.



                                                    1
Case 1:16-bk-10277-NWW          Doc 189 Filed 11/18/19 Entered 11/18/19 13:12:00               Desc
                                 Main Document    Page 2 of 4


        3.      The Court confirmed the Debtor’s Plan of Reorganization on September 13, 2017.

        4.      The Bankruptcy Case was closed on February 8, 2019.

        5.      The Debtor seeks to re-open its Chapter 11 case to file Debtor’s Complaint for

 Injunctive Relief, Sanctions and Damages Resulting from Dodge NH, LLC’s Violation of the

 Confirmation Order and confirmed Plan.

        6.      The    Debtor’s Plan at Section 12, “Retention Of Jurisdiction”, deals with the

 jurisdiction of the Bankruptcy Court after the confirmation of the Debtor’s Plan.

        7.      Paragraph 12.03, entitled “Further Orders” provides that:

                        The Bankruptcy Court will retain jurisdiction to facilitate the
                        performance of the Plan by entering, consistent with the provisions of the
                        Plan, any further necessary or appropriate order regarding enforcement
                        of the Plan and any provision thereof…….
        8.      The Debtor is seeking to reopen its case and is requesting the Bankruptcy Court to

 exercise its jurisdiction to enforce rights of the Debtor and its creditors that arose under the

 Bankruptcy Code.

        9.      Rule 9024(1), F.B.R.P. provides that a motion to reopen under Rule 5010 is not

 subject to the 1-year time limit that generally applies to motions for relief from an order of the

 court under Rule 60-b of the Federal Rules of Civil Procedure.

        10.     Dodge NH, LLC, (the “Landlord”) is the landlord for Debtor’s Eastman, Georgia

 nursing home (“Eastman Facility”). The Debtor’s Edwards Redeemer nursing home facility in

 Oklahoma City, OK (the “Oklahoma Facility”) was recently closed because of imminent threat

 of forced closure by the State of Oklahoma due to issues related to the physical condition of the

 property. The Oklahoma Facility’s Landlord was the same Landlord as the Eastman Facility in

 Georgia. The leases of the Eastman Facility and Oklahoma Facility contained cross-default



                                                 2
Case 1:16-bk-10277-NWW            Doc 189 Filed 11/18/19 Entered 11/18/19 13:12:00               Desc
                                   Main Document    Page 3 of 4


 clauses such that a default in the lease in one facility constituted a default in the lease on the

 other facility.

         11. Dodge NH, LLC has filed a complaint against the             Debtor seeking, inter alia,

 possession of the Eastman Facility, a turnover of the facility’s operations, the appointment of

 receiver for the Eastman Facility, damages, attorneys’ fees and other relief. A copy of the

 complaint (the “Complaint”) is attached hereto as Exhibit “A”.

         12.       The Debtor strongly opposes the relief sought in the complaint and strongly

 denies the allegations in the Complaint regarding default.

         13.       The Court will recall that when the State of Georgia closed New Beginning Care,

 LLC’s Abbeville nursing home, several of the residents passed away within days or weeks of the

 transfer because they suffered Transfer Trauma Relocation Stress Syndrome.

         14.       The licensed beds in the Eastman facility are Eastman’s property as is the license

 and provider numbers. Therefore, if Dodge NH, LLC is permitted to take possession of the

 facility, the residents located there will have to be transferred and be subjected to the above

 Syndrome.

         15.       The Debtor is current in its Plan obligations to Dodge NH, LLC, the U.S.

 Government for income taxes and for withholding taxes, the State of Georgia for bed taxes and

 other creditors in the case. The Debtor’s loss of the Eastman Facility will cause it to breach its

 Plan with its other creditors and will terminate any further payments to those creditors.

         16. The Debtor seeks to reopen its Chapter 11 case to file an adversary proceeding

 against Dodge NH, LLC seeking injunctive relief, sanctions and damages against Dodge NH,

 LLC to prevent the closing of its Eastman Facility and the resulting immediate default in the

 Debtor’s Plan of Reorganization.



                                                   3
Case 1:16-bk-10277-NWW          Doc 189 Filed 11/18/19 Entered 11/18/19 13:12:00                  Desc
                                 Main Document    Page 4 of 4


        17.     Debtor requests that the Court waive the fee to reopen this bankruptcy case since

 it paid the fee to reopen the case under {Doc 188} which was denied by the Court without

 prejudice.

        WHEREFORE, movant respectfully requests that the Court enter an order reopening this

 Bankruptcy Case.



                                                Respectfully submitted,

                                                SCARBOROUGH & FULTON

                                                By:    /s/David J. Fulton
                                                        David J. Fulton, #006102
                                                        620 Lindsay Street, Suite 240
                                                        Chattanooga, Tennessee 37403
                                                        (423) 648-1880
                                                        (423) 648-1881 (facsimile)
                                                        DJF@sfglegal.com

                                                       Attorneys for Reorganized Debtor


                                   CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was filed electronically. Notice of this filing
 will be sent by operation of the Court’s electronic filing system to all parties indicated on the
 electronic filing receipt. The below listed parties will be served by regular U.S. Mail. Parties
 may access this filing through the Court’s electronic filing system. This 18th day of November,
 2019.

        Attached Creditor Matrix



                                               /s/ David J. Fulton
                                                   David J. Fulton, Esq.




                                                  4
